OPINION — AG — ** FEES — ABSTRACTORS — PRIVATE AGREEMENTS ** (1) THE SCHEDULE OF FEES PROVIDED FOR IN 1 O.S. 7 [1-7] ARE VALID AND BINDING ON THE ABSTRACTORS IN OKLAHOMA. (2) THE STATUTORY FEE SCHEDULE PROVIDED IN 1 O.S. 7 [1-7] IS MANDATORY AND CANNOT BE WAIVED OR INCREASED BY AGREEMENT BETWEEN THE ABSTRACTORS AND THE PURCHASER. (3) 1 O.S. 8 [1-8] PROVIDES THAT VIOLATIONS OF THESE PROVISIONS SHALL BE DEEMED MISDEMEANORS AND SUCH VIOLATORS MAY BE SUBJECT TO THE PENALTY OF A FINE UPON CONVICTION. THEREFORE, VIOLATIONS OF 1 O.S. 7 [1-7] MAY CONSTITUTE A MISDEMEANOR AND MISDEMEANOR VIOLATIONS ARE ENFORCED BY THE DISTRICT ATTORNEY. 19 O.S. 215.4 [19-215.4] — SEE ALSO ARTICLE VI, SECTION 8, 74 O.S. 6 [74-6] (4) 1 O.S. 10 [1-10] PROVIDES THAT AN ABSTRACTOR WHO REFUSES TO FURNISH ABSTRACTS FOR THE FEES PROVIDED FOR IN 1 O.S. 1 [1-1] — 1 O.S. 10 [1-10], UPON TENDER OF PAYMENT WHICH DOES NOT EXCEED THE STATUTORY LEGAL FEES, MAY BE GUILTY OF THE CRIME OF EXTORTION AND SUBJECT TO A FINE AND LIABLE IN AN ACTION FOR ALL DAMAGES, LOSS OR INJURY WHICH ANY PERSON MAY SUFFER OR INCUR BY REASON OF SUCH FAILURE TO FURNISH SUCH AN ABSTRACT. (LIABILITY, CRIMES AND PUNISHMENT, COUNTY OFFICER, DISTRICT ATTORNEY, DUTIES, GOVERNOR, EMPLOY COUNSEL, ATTORNEY) CITE: 1 O.S. 6 [1-6], 1 O.S. 7 [1-7], 1 O.S. 2 [1-2] 1 O.S. 1 [1-1], 74 O.S. 6 [74-6], ARTICLE VI, SECTION 8 (SUSAN TALBOT) ** OVERRULED BY: WOODS DEVELOPMENT COMPANY V. MEURER, 712 P.2d 30 (1985) **